Citation Nr: 1018081	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  05-30 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from January 1984 
until September 2004.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
denying the Veteran's claims for service connection for 
bilateral hearing loss and right elbow and low back 
disabilities.

In his August 2005 Substantive Appeal (Form VA-9), the 
Veteran requested a hearing at the RO before a Member 
(Veterans Law Judge) of the Board.  This type of hearing is 
often called a Travel Board hearing.  The hearing was 
scheduled for March 31, 2008, but the Veteran failed to 
report without any explanation for his absence or any 
indication that he wanted to reschedule the proceeding.  
Therefore, his request for a hearing is deemed withdrawn.  
See 38 C.F.R. § 20.704(d) (2009).

In July 2009, the Board denied the claims for service 
connection for right elbow and low back disabilities.  The 
Board remanded the claim for service connection for bilateral 
hearing loss to the RO, via the Appeals Management Center 
(AMC) in Washington, DC, so the Veteran could be scheduled 
for another VA audiological evaluation.  He had this 
additional hearing evaluation in November 2009 and, 
after considering the results of it, the Remand and Rating 
Development Team at the RO in Huntington, West Virginia, 
readjudicated the claim and issued a supplemental statement 
of the case (SSOC) in January 2010 continuing to deny 
the claim.  So the claim is again before the Board.




FINDING OF FACT

According to the results of two VA compensation examinations, 
in June 2004 and more recently in November 2009, the Veteran 
does not have a bilateral hearing loss disability according 
to VA standards.


CONCLUSION OF LAW

A bilateral hearing loss disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist a claimant in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

The Veteran was provided notice of the VCAA in a letter dated 
in June 2004.  That letter was issued prior to the RO's 
initial adjudication of the claim in November 2004, which is 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  The letter discussed the 
types of information and evidence necessary to substantiate a 
claim for service connection for hearing loss and explained 
the division of responsibility between the Veteran and VA in 
obtaining this supporting evidence.  The letter also 
explained how a downstream disability rating and an effective 
date are determined, if service connection is granted, and 
the type of evidence and information impacting those 
downstream determinations.  See Dingess, supra.  Thus, the 
duty to notify has been satisfied in this case.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  He has not indicated that there 
are any outstanding records that might be relevant to his 
claim.  In addition, he had two VA compensation examinations 
concerning his claim for hearing loss - initially in June 
2004 and more recently, on remand, in November 2009.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  So 
the duty to assist also has been satisfied.



II.  Service Connection for Bilateral Hearing Loss

The Veteran claims that he developed hearing loss in both 
ears (meaning bilaterally) as a result of significant noise 
exposure, i.e., acoustic trauma, during his military service.  
However, because he does not have a hearing loss disability 
according to VA standards, the Board must deny his claim.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Stated somewhat differently, service connection 
requires:  (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus (i.e., link) between the 
claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Certain chronic diseases, such as organic disease of the 
nervous system, including sensorineural hearing loss, will be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year of separation from service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

With regards to the first requirement of current disability 
due to hearing loss, impaired hearing for VA purposes will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of these frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.



The threshold for normal hearing is from zero to 20 decibels, 
so higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (citing 
Current Medical Diagnosis & Treatment, Stephen A. Schroeder, 
et. al. eds., at 110-11 (1988).  But while a Veteran may have 
some loss of hearing, he still must have a certain level of 
hearing loss according to the requirements of § 3.385 for it 
to be considered an actual "disability" for VA compensation 
purposes.  And absent this required proof that he has 
sufficient hearing loss to meet these threshold minimum 
requirements of this VA regulation, there is no current 
disability to relate or attribute to his military service - 
even assuming, for example, that he experienced the type of 
noise exposure in service alleged.  See also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

In this particular case at hand, the Veteran's hearing does 
not meet the criteria for a hearing loss disability according 
to 38 C.F.R. § 3.385.  As already alluded to, he was afforded 
two audiological evaluations for VA compensation purposes.  
During his initial evaluation in June 2004, testing of his 
left ear revealed a 
10-decibel loss at the 1000, 2000, 3000, and 4000 Hz levels.  
His speech discrimination for this ear was 96 percent.  
Testing of his right ear revealed a 
5-decibel loss at the 1000 Hz level, a 15-decibel loss at the 
2000 and 3000 Hz levels, and a 10-decibel loss at the 4000 Hz 
level.  And his speech discrimination for this ear was 100 
percent.

During his more recent VA evaluation in November 2009, 
testing of his left ear revealed a 10-decibel loss at the 
1000, 2000, and 3000 Hz levels, and a 20-decibel loss at the 
4000 Hz level.  Testing of his right ear revealed a 10-
decibel loss at the 1000 Hz level, a 20-decibel loss at the 
2000 and 3000 Hz levels, and a 25-decibel loss at the 4000.  
And he had 100 percent speech discrimination for each ear.



These findings clearly show the Veteran does not have a 
current hearing loss disability according to the exacting 
standards of § 3.385.  Thus, his claim must be denied on this 
basis, alone, regardless of whether he experienced acoustic 
trauma during or coincident with his military service.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim); Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for 
past disability); and McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (further clarifying that the requirement of 
current disability is satisfied when the claimant has the 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim and that a 
claimant may be granted service connection even though the 
disability resolves prior to VA's adjudication of the claim).  
Here, though, this clearly is not the situation inasmuch as 
neither VA compensation examination - including the initial 
one in June 2004 contemporaneous to when he filed his June 
2004 claim, showed sufficient hearing loss in either ear to 
meet the threshold minimum requirements of § 3.385 to be 
considered an actual disability according to VA standards.

While the Veteran may well believe that he has a hearing loss 
disability related to his military service, he simply is not 
qualified to make this important determination.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (laypersons are not competent to 
render medical opinions).  While he is competent, even as a 
layman, to proclaim having had difficulty hearing during and 
since his military service, this does not mean he has 
sufficient hearing loss to satisfy the threshold minimum 
requirements of 38 C.F.R. § 3.385 to be considered an actual 
disability according to VA standards.  The severity of his 
hearing loss, as determined by the standards of this 
regulation, is a medical, not lay, determination.  Davidson 
v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  
See also 38 C.F.R. § 3.159(a)(2); Rucker v. Brown, 10 Vet. 
App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) ((distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted.").  See, too, Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence 
as potentially competent to support presence of disability, 
including during service and since, even where not 
corroborated by contemporaneous medical evidence, but noting 
additionally that the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.  And as the preponderance of the evidence is against 
his claim, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  
Accordingly, the appeal is denied.



ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


